ORDER
PER CURIAM.
Curtis Thomas, Defendant, appeals from a jury conviction of one count of murder in the first degree for which Defendant was sentenced to life imprisonment without the possibility of parole.
After having reviewed the briefs of the parties, the legal file, and the record on appeal, we find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 30.25(b).